Exhibit 10.1

CONTRIBUTION AND SUBSCRIPTION AGREEMENT


WHEELER REIT, L.P.


THE UNITS ACQUIRED HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, STATE SECURITIES LAWS OR THE LAWS OF ANY COUNTRY OUTSIDE THE UNITED
STATES. ISSUANCE OF THE UNITS IS MADE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION. THE UNITS CANNOT BE SOLD, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS
THEY ARE REGISTERED IN COMPLIANCE WITH FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN EXEMPTION THEREFROM.


IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE PERSON OR ENTITY CREATING THE UNITS AND THE TERMS OF THE OFFERING, INCLUDING
THE MERITS AND RISKS INVOLVED. THE UNITS BEING OFFERED HEREBY HAVE NOT BEEN
RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY. FURTHERMORE THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY
OR DETERMINED THE ADEQUACY OF THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY
IS A CRIMINAL OFFENSE.




Wheeler REIT, L.P.
Riversedge North
2529 Virginia Beach Blvd.
Suite 200
Virginia Beach, VA 23452


Ladies and Gentlemen:


The undersigned (the “Subscriber”) understands and acknowledges that Wheeler
REIT, L.P., a Virginia limited partnership (the “Company”), is offering for
sale, to certain qualifying subscribers, Partnership Common Units (the “Units”)
in the Company pursuant to this Contribution and Subscription Agreement (the
“Subscription Agreement”) and the Company’s Amended and Restated Agreement of
Limited Partnership (the “Partnership Agreement”).


The Subscriber understands and acknowledges that the Company has not retained
counsel to represent the interests of the Subscribers, and that each Subscriber
should consult with its own legal, tax and investment advisors regarding a
potential purchase of Units.


The Subscriber acknowledges that the Subscriber is not acting on the basis of
any representations or warranties other than those contained herein and
understands that the offering of the Units (the “Offering”) is being made
pursuant to one or more exemptions from registration and without registration of
the Units under the Securities Act of 1933, as amended (the “Securities Act”),
or any securities, “blue sky” or other similar laws of any state (“State
Securities Laws”).


The Subscriber understands that the Company has been formed by Wheeler Real
Estate Investment Trust, Inc., a Maryland corporation (“REIT”) which is the
general partner of the Company. The Subscriber has been provided a copy of and
an opportunity to review the Company’s Confidential Private Placement Memorandum
dated April 19, 2015 in connection with the Offering (“PPM”). The Subscriber
understands that this Agreement and the Offering supersede and replace all prior
agreements relating to the acquisition of the Membership Interests and that the
PPM supersedes and replaces the Company’s previous Confidential Private
Placement Memorandum dated November 26, 2013 and the offering terms described
therein (“Prior Offering”).


1.    Basic Transaction and Consideration. The Company is offering the Units
pursuant hereto in consideration for the contribution by Subscriber to the
Company of all of its membership interests (“Membership Interests”) in Brook Run
Associates, LLC, a Virginia limited liability company (“Property Owner”). The
Property Owner is the owner of certain real property and improvements located in
Henrico County, Virginia. This Offering is




--------------------------------------------------------------------------------



made in lieu of the Prior Offering, and all subscriptions or understandings with
respect to the Prior Offering have been, or are hereby, terminated and of no
force or effect.
2.    Contribution and Subscription.


(a)    Subject to the terms and conditions hereof and the provisions of the
Partnership Agreement, Subscriber shall contribute, sell, assign and transfer
all of its Membership Interests to the Company in consideration for the issuance
by the Company to Subscriber of that number of Units equal to (x) Subscriber’s
Sale Percentage (as defined below) in the Property Owner multiplied by (y) the
Property Owner Valuation (as defined below) divided by (z) the per share closing
price of the REIT’s common stock as of the date prior to the date of the
“Closing” (defined below). “Sale Percentage” means the percentage of net
proceeds that would be distributed to Subscriber as a member of the Property
Owner in accordance with the operating agreement of the Property Owner as in
effect immediately prior to Closing, upon the sale of all or substantially all
of the Property Owner’s assets for an amount equal to the Property Owner
Valuation. “Property Owner Valuation” means the aggregate purchase price for
100% of the Membership Interests in the Property Owner, which shall be
$1,640,310 plus or minus such customary credits, pro rations and other
adjustments for operating costs and liabilities as may be agreed by the Company
and the Company’s manager (“Manager”) in connection with Closing (as defined
below). Notwithstanding the foregoing, in the event that the undersigned has
elected Option B pursuant to the Consent and Election in the form attached
hereto as Appendix A (“Consent and Election”), the Company shall deliver cash
payment to the undersigned in an amount equal to the undersigned’s Sale
Percentage multiplied by the Property Owner Valuation, minus any applicable
withholding taxes, and the undersigned shall not receive any Units in the
Company. The Units issued or cash paid, as applicable, are referred to as the
“Transfer Consideration.”


(b)    The undersigned agrees that this Subscription Agreement shall be
irrevocable and shall survive the death, dissolution or legal incapacity of the
Subscriber.


(c)    The Company has entered into separate but substantially identical
Contribution and Subscription Agreements in connection with this Offering (the
“Other Subscription Agreements” and, together with this Subscription Agreement,
the “Subscription Agreements”) with other purchasers (the “Other Purchasers”),
providing for the issuance to the Other Purchasers of the Company’s securities
and the admission of the Other Purchasers to the Company as limited partners.
This Subscription Agreement and the Other Subscription Agreements are separate
agreements, and the sales of the Company’s securities to the Subscriber and the
Other Purchasers are to be separate sales.


(d)    The Transfer Consideration described in Section 2 shall be issued or
paid, as applicable, at Closing to the Property Owner’s manager or an account
designated by the Property Owner’s manager, for further distribution by such
manager to the undersigned following Closing.
3.    General Consent and Waiver.


(a)    The undersigned consents to the sale and transfer of its Membership
Interests on the terms set forth herein and to the sale and transfer of the
other membership interests in the Property Owner on substantially the terms
described herein, and expressly waives any and all consent rights, rights of
first refusal, appraisal rights or other similar rights or restrictions on
transfer, including without limitation those set forth in the operating
agreement of the Property Owner. The undersigned hereby releases and forever
discharges the Company, the Property Owner, and their respective members,
partners, directors, officers, managers, agents, attorneys, and representatives,
of and from any and all manner of actions, claims, causes of action, suits,
debts, demands, sums of money, controversies, damages, judgments, losses, costs,
expenses, liabilities and obligations, of any nature whatsoever, including but
not limited to those arising from any membership interest in the Property Owner,
any rights, title or interest therein, or any distribution, compensation, bonus,
options or remuneration of any type or nature whatsoever, whether arising at
law, in equity or otherwise, which such person may now or, hereafter can, shall
or may have, against any of them, arising on or prior to the date hereof.





--------------------------------------------------------------------------------



(b)    Each Subscriber who has selected Option A pursuant to the attached
Consent and Election, upon execution hereof shall be deemed to have executed and
delivered the Partnership Agreement of the Company, and upon acceptance of this
Subscription Agreement by the Company and Closing (as defined below), Subscriber
shall be bound by the Partnership Agreement and subject to all rights and
obligations thereof.


4.    Acceptance of Subscription. The Subscriber understands and acknowledges
that (a) the Company has the unconditional right, exercisable in its sole and
absolute discretion, to accept (in whole or in part) or reject this Subscription
Agreement, (b) this Subscription Agreement shall not be valid or binding unless
and until accepted by the Company, (c) this Subscription Agreement shall be
deemed to be accepted by the Company only when it is signed by an authorized
signatory on behalf of the Company, and (d) notwithstanding anything in this
Subscription Agreement to the contrary, the Company shall have no obligation to
issue any Units under any circumstances that may constitute a violation of the
Securities Act or any State Securities Laws or any other statutes, laws, rules
or regulations (the “Laws”). The Company will notify the Subscriber promptly
after all conditions hereto have been satisfied, at which time the Membership
Interests shall be deemed accepted by the Company and the Transfer Consideration
shall be issued or paid, as applicable, to the Subscriber (the “Closing”).


5.    Representations and Warranties of the Company. The Company represents and
warrants that as of the Closing:


(a)    The Company is duly formed and is validly existing as a limited
partnership under the laws of the Commonwealth of Virginia with full power and
authority to conduct its business as currently conducted.


(b)    The Units have been duly authorized by the Company and, when issued and
paid for in accordance with the terms herein and in the Partnership Agreement,
will be validly issued.


6.    Representations and Warranties of the Subscriber.


(a)    Each Subscriber who has selected Option A pursuant to the attached
Consent and Election hereby represents and warrants to and covenants with the
Company as follows:


(i)    Accuracy of Information. All of the information provided by the
Subscriber pursuant to this Subscription Agreement is true, correct and complete
in all respects, and the Company shall be entitled to rely thereon. Any other
information the Subscriber has provided to the Company about the Subscriber is
correct and complete as of the date of this Subscription Agreement.


(ii)    Disclosure Advice. The Subscriber has either consulted the Subscriber’s
own investment adviser, attorney or accountant about the investment and proposed
purchase of any Units and its suitability to the Subscriber or chosen not to do
so, despite the recommendation of that course of action by the Company. To the
extent necessary, the Subscriber has retained, at the Subscriber’s own expense,
and relied upon, appropriate professional advice regarding the investment, tax
and legal merits, risks and consequences of this Subscription Agreement and of
purchasing and owning the Units. Any special acknowledgment set forth herein
shall not be deemed to limit the generality of this representation and warranty.


The Subscriber has received a copy of the form of the Partnership Agreement of
the Company, and the Subscriber understands the risks of, and other
considerations relating to, a purchase of any Units, including that by its
execution hereof, the undersigned shall become a party to, and bound by the
Partnership Agreement. The Subscriber has been given access to, and prior to the
execution of this Subscription Agreement the Subscriber was provided with an
opportunity to ask questions of, and receive answers from, the Company’s
officers and directors concerning the terms and conditions of the offering of
Units, and to obtain any other information which the Subscriber and the
Subscriber’s investment representative and professional advisors requested with
respect to the Company and the Subscriber’s investment in the Company in order
to evaluate the Subscriber’s investment and verify the accuracy of all
information furnished to the Subscriber regarding the Company. All such
questions, if asked, were answered satisfactorily and all information or
documents provided were found to be satisfactory.





--------------------------------------------------------------------------------



(iii)    Investment Representation and Warranty. The Subscriber is acquiring the
Subscriber’s Units for the Subscriber’s own account or for one or more separate
accounts maintained by the Subscriber or for the account of one or more pension
or trust funds of which the Subscriber is trustee as to which the Subscriber is
the sole qualified professional asset manager within the meaning of Prohibited
Transaction Exemption 84-14 (a “QPAM”) for the assets being committed hereunder,
in each case not with a view to or for sale in connection with any distribution
of all or any part of such Units. The Subscriber hereby agrees that the
Subscriber will not, directly or indirectly, assign, transfer, offer, sell,
pledge, hypothecate or otherwise dispose of all or any part of such Units (or
solicit any offers to buy, purchase or otherwise acquire or take a pledge of all
or any part of the Units) except in accordance with the registration provisions
of the Securities Act or an exemption from such registration provisions, with
any applicable state or other securities laws, and with the terms of the
Partnership Agreement. If the Subscriber is purchasing for the account of one or
more pension or trust funds, the Subscriber represents that (except to the
extent the Subscriber has otherwise advised the Company in writing prior to the
date hereof) the Subscriber is acting as sole trustee or sole QPAM for the
assets being committed hereunder and has sole investment discretion with respect
to the acquisition of the Units to be purchased by the Subscriber pursuant to
this Subscription Agreement, and the determination and decision on the
Subscriber’s behalf to purchase such Units for such pension or trust funds is
being made by the same individual or group of individuals who customarily pass
on such investments, so that the Subscriber’s decision as to purchases for all
such funds is the result of such study and conclusion. The Subscriber has not
offered or sold any portion of the Units and has no present intention of
dividing such Units with others or of reselling or otherwise disposing of any
portion of such Units either currently or after the passage of a fixed or
determinable period of time or upon the occurrence or nonoccurrence of any
predetermined event or circumstance.


(iv)    Representation of Investment Experience and Ability to Bear Risk. The
Subscriber (A) is knowledgeable and experienced with respect to the financial,
tax and business aspects of the ownership of the Units and the shares of common
stock of the REIT into which the Units may be convertible (“REIT Shares”) and of
the business contemplated by the Company and the REIT, and is capable of
evaluating the risks and merits of purchasing the Units and, in making a
decision to proceed with this investment, has not relied upon any
representations, warranties or agreements, other than those set forth in this
Subscription Agreement and the Partnership Agreement, if any, and (B) can bear
the economic risk of an investment in the Company for an indefinite period of
time, and can afford to suffer the complete loss thereof.


(v)    Accredited Investor. Except as disclosed in Appendix B hereto, the
Subscriber is an accredited investor within the meaning of rule 501(a) of
Regulation D promulgated under the Securities Act by reason of the fact that the
Subscriber is:


(a)    Any bank as defined in section 3(a)(2) of the Act, or any savings and
loan association or other institution as defined in section 3(a)(5)(A) of the
Act whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;
(b)    Any private business development company as defined in section 202(a)(22)
of the Investment Advisers Act of 1940;
(c)    Any organization described in section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;



--------------------------------------------------------------------------------



(d)    Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;
(e)    Any natural person whose individual net worth, or joint net worth with
that person's spouse, exceeds $1,000,000;
(1)    For purposes of calculating net worth:
(i)    The person's primary residence shall not be included as an asset;
(ii) Indebtedness that is secured by the person's primary residence, up to the
estimated fair market value of the primary residence at the time of the
investment in the Company, shall not be included as a liability (except that if
the amount of such indebtedness outstanding at the time of such investment
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and
(iv) Indebtedness that is secured by the person's primary residence in excess of
the estimated fair market value of the primary residence at the time of the sale
of securities shall be included as a liability;
(f)    Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person's spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
(g)    Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Section 506 of Regulation D; or
(h)    Any entity in which all of the equity owners are accredited investors as
defined by Subsections (a) through (g) above.


(vi)    Awareness of Risks; Suitability. Subscriber understands that the Units
involve a substantial degree of risk including risk of loss of the Subscriber’s
entire investment, and that there is no assurance of any income from the
Subscriber’s investment. The Subscriber has evaluated the risks involved in
investing in the Units and has determined that the Units are a suitable
investment for the Subscriber. Specifically, the aggregate amount of the
investments the Subscriber has in, and the Subscriber’s commitments to, all
similar investments that are illiquid is reasonable in relation to the
Subscriber’s net worth, both before and after the subscription for and purchase
of the Units pursuant to this Subscription Agreement.


(vii)    Residence. The Subscriber maintains the Subscriber’s domicile at the
address shown in the signature page of this Subscription Agreement and the
Subscriber is not merely transient or temporarily resident there.


(viii)    No Conflict; No Violation. The execution and delivery of this
Subscription Agreement by the Subscriber and the performance of the Subscriber’s
duties and obligations hereunder (i) do not and will not result in a breach of
any of the terms, conditions or provisions of, or constitute a default under
(A) any charter, by-laws, trust agreement, operating agreement, partnership
agreement or other governing instrument applicable to the Subscriber,
(B) (1) any indenture, mortgage, deed of trust, credit agreement, note or other
evidence of indebtedness, or any lease or other agreement or understanding, or
(2) any license, permit, franchise or certificate, in either case to which the
Subscriber or the Subscriber’s affiliates is a party or by which the Subscriber
or any of them is bound or to which the Subscriber’s or any of their properties
are subject; (ii) do not require any authorization or approval under or pursuant
to any of the foregoing; or (iii) do not violate any statute, regulation, law,
order, writ, injunction or decree to which the Subscriber or any of the
Subscriber’s affiliates is subject.


(ix)    No Default. The Subscriber is not (i) in default (nor has any event
occurred which with notice, lapse of time, or both, would constitute a default)
in the performance of any obligation, agreement or condition contained in this
Subscription Agreement or the Partnership Agreement, or (ii) in violation of any
statute, regulation, law, order, writ, injunction, judgment or decree applicable
to the Subscriber or any of the Subscriber’s affiliates.



--------------------------------------------------------------------------------





(x)    No Litigation. There is no litigation, investigation or other proceeding
pending or, to the Subscriber’s knowledge, threatened against the Subscriber or
any of the Subscriber’s affiliates which, if adversely determined, would
adversely affect the Subscriber’s business or financial condition or the
Subscriber’s ability to perform the Subscriber’s obligations under this
Subscription Agreement.


(xi)    OFAC. The Subscriber, and all beneficial owners of Subscriber (if
Subscriber is an entity), are in compliance with the requirements of Executive
Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and other
similar requirements contained in the rules and regulations of the Office of
Foreign Asset Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders in respect thereof (the Order and such
other rules, regulations, legislation, or orders are collectively called the
“Orders”). For purposes of this subsection, “Person” shall mean any corporation,
partnership, limited liability company, joint venture, individual, trust, real
estate investment trust, banking association, federal or state savings and loan
institution and any other legal entity, whether or not a party hereto. In
addition, neither the Subscriber nor any of the beneficial owners of the
Subscriber (if the Subscriber is an entity):
(1)    is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);
(2)    has been indicted or arrested for money laundering or for predicate
crimes to money laundering, convicted or pled nolo contendere to charges
involving money laundering or predicate crimes to money laundering;
(3)    has been determined by competent authority to be subject to the
prohibitions contained in the Orders;
(4)    is owned or controlled by, nor acts for or on behalf of, any Person on
the Lists or any other Person who has been determined by competent authority to
be subject to the prohibitions contained in the Orders;
(5)    shall transfer or permit the transfer of any interest in the Subscriber
or such parties to any Person who is, or whose beneficial owners are, listed on
the Lists; or
(6)    shall assign this Subscription Agreement or any interest herein, to any
Person who is listed on the Lists or who is engaged in illegal activities.
If the Subscriber obtains knowledge that the Subscriber, or, if Subscriber is an
entity, any of Subscriber’s partners, members, stockholders, managers, directors
or beneficial owners, become listed on the Lists or are indicted, arraigned, or
custodially detained on charges involving money laundering or predicate crimes
to money laundering, the Subscriber shall immediately notify the Company.


(xii)    Representations Current. The Subscriber understands that, unless the
Subscriber notifies the Company in writing to the contrary before the Closing,
all the representations and warranties contained in this Subscription Agreement
will be deemed to have been reaffirmed and confirmed as of the date of the
Closing, taking into account all information received by the Subscriber after
the date hereof up to the date of the Closing.


(xiii)    No Tax Representations. The Subscriber is aware that any federal and
state tax benefits may be limited by rules regarding basis, amounts at risk, and
passive losses, and that any federal and/or state income tax benefits which may
be available to the Subscriber may be lost through the adoption of new laws or
regulations, to changes to existing laws and regulations and to changes in the
interpretation of existing laws and regulations. The Subscriber further
represents that the Subscriber is relying solely on the Subscriber’s own
conclusions or the advice of the Subscriber’s own counsel or investment
representative with respect to tax aspects of any investment in the Company



--------------------------------------------------------------------------------



and that no representations or warranties have been made to the Subscriber by
the Company as to the tax consequences of this investment, or as to credits,
profits, losses or cash flow which may be received or sustained as a result of
this investment. The Subscriber is advised to consult its own tax advisors and
counsel regarding the tax consequences of investment in the Company.


(b)    The undersigned, whether having elected Option A or Option B pursuant to
the attached Consent and Election, hereby makes the following representations
and warranties to the Company as of the Effective Date and as of the Closing as
though made again on and as of such date:
(i)    Organization and Authority. If other than a natural person, the
undersigned has been duly formed and is validly existing and in good standing
under the laws of its jurisdiction of organization. The undersigned has the full
right and authority to enter into this Subscription Agreement and to transfer
its Membership Interests and to consummate or cause to be consummated the
transactions contemplated by this Subscription Agreement. The persons signing
this Subscription Agreement on behalf of the undersigned are authorized to do
so.
(ii)    Noncontravention. Neither the entry into nor the performance of, or
compliance with, this Subscription Agreement by the undersigned has resulted, or
will result, in any violation of, or default under, or result in the
acceleration of, any obligation under any existing organizational documents or
agreements, mortgage, indenture, lien agreement, note, contract, permit,
judgment, decree, order, restrictive covenant, statute, rule, or regulation
applicable to the undersigned (excluding any loan documents to which the
Property Owner or its assets may be subject).
(iii)    Agreement Binding. This Agreement constitutes a legal, valid and
binding obligation of the undersigned, enforceable against the undersigned in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights and by general principles of equity (whether applied in a
proceeding at law or in equity). All other documents executed by the undersigned
at or in connection with the Closing will be duly authorized, executed, and
delivered by the undersigned, are or at the Closing will be legal, valid, and
binding obligations of the undersigned in accordance with their terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity) and do not
violate any provisions of any agreement to which the undersigned is a party or
to which it is subject (excluding any loan documents to which the Property Owner
or its assets may be subject).
(iv)    Consents. Each consent, approval, authorization, order, license,
certificate, permit, registration, designation, or filing by or with any
governmental agency or body necessary for the execution, delivery, and
performance of this Subscription Agreement or the transactions contemplated
hereby by the undersigned have been obtained or will be obtained on or before
the Closing.
(v)    Ownership. The undersigned further represents and warrants to the Company
that (A) it is the owner of the Membership Interests to be conveyed hereby, free
and clear of all liens and encumbrances, and has not pledged, collaterally
assigned, hypothecated or otherwise encumbered all or any portion thereof, (B)
no understanding, agreement (either express or implied), or reasonable
expectancy of agreement with respect to the sale or transfer of such Membership
Interests or sale, lease or other transfer of the Property Owner or its assets
exists between the undersigned and any third party, (C) there are no (i)
outstanding or authorized options, warrants, or convertible securities relating
to such Membership Interests or (ii) other rights, agreements, arrangements or
commitments of any character relating to such Membership Interests that would be
binding on the Company as the successor owner thereof or would encumber such
Membership Interests and (D) the Membership Interests constitute the
undersigned’s entire legal and beneficial interest in the Property Owner.
(vi)    Bankruptcy. The undersigned has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors, suffered the appointment of
a receiver to take possession of substantially all of its assets, or suffered
the attachment or other judicial seizure of substantially all of its assets.



--------------------------------------------------------------------------------



(vii)    Capacity to Contract. If the undersigned is an individual, he or she
represents that he or she is over 21 years of age and has the capacity to
execute, deliver and perform this Subscription Agreement.


(viii)    Power, Authority; Valid Agreement. (i) The undersigned has all
requisite power and authority to execute, deliver and perform its obligations
under this Subscription Agreement and, if applicable, to subscribe for and
acquire the Units; (ii) the undersigned’s execution of this Subscription
Agreement has been authorized by all necessary corporate or other action on the
undersigned’s behalf; and (iii) this Subscription Agreement is valid, binding
and enforceable against the undersigned in accordance with its respective terms.


(ix)    Further Assurances. The undersigned agrees to furnish any additional
information requested to assure compliance with the Securities Act, State
Securities Laws and any other applicable Laws in connection with the
transactions contemplated hereby.


7.    Restrictions on Transfer or Sale of the Units.


(a)    The Subscriber is acquiring the Units solely for the Subscriber’s own
beneficial account, for investment purposes, and not with view to, or for resale
in connection with, any distribution of the Units. The Subscriber understands
that the offer and the sale of the Units has not been registered under the
Securities Act or any State Securities Laws by reason of specific exemptions
under the provisions thereof which depend in part upon the investment intent of
the Subscriber and of the other representations made by the Subscriber in this
Subscription Agreement. The Subscriber understands that the Company is relying
upon the representations, covenants and agreements contained in this
Subscription Agreement (and any supplemental information) for the purposes of
determining whether this transaction satisfies the requirements for such
exemptions.


(b)    The Subscriber understands that the Units are “restricted securities”
under applicable federal securities laws and that the Securities Act and the
rules of the SEC provide in substance that the Subscriber may dispose of the
Units only pursuant to an effective registration statement under the Securities
Act or an exemption therefrom, and the Subscriber understands that the Company
shall have no obligation to register any of the Units purchased by the
Subscriber hereunder (or the REIT Shares) or to take action so as to permit
sales pursuant to the Securities Act (including Rule 144 thereunder) except as
may be set forth in the Company’s Partnership Agreement.


(c)    The Subscriber agrees that: (A) the Subscriber will not sell, assign,
pledge, give, transfer or otherwise dispose of the Units or any interest
therein, or make any offer or attempt to do any of the foregoing, except
pursuant to a registration of the Units under the Securities Act and all
applicable State Securities Laws or in a transaction which is exempt from the
registration provisions of the Securities Act and all applicable State
Securities Laws; and (B) the Company shall not be required to give effect to any
purported transfer of any of the Units except upon compliance with the foregoing
restrictions.


(d)    Subscriber acknowledges that (i) the Units are not redeemable or
exchangeable for cash or REIT Shares for a minimum of twelve (12) months after
the date of issuance, and (ii) the Units have not been registered under the
Securities Act and, therefore, unless registered under the Securities Act or an
exemption from registration is available, must be held (and the Subscriber must
continue to bear the economic risk of the investment in the REIT Shares and/or
Units) indefinitely and may not be transferred or sold.


(e)    The Units are subject to restrictions on beneficial and constructive
ownership and transfer for the purpose of the REIT’s maintenance of its status
as a real estate investment trust under the Internal Revenue Code of 1986, as
amended (the "Code"). Subject to certain further restrictions and except as
expressly provided in the REIT’s charter, (i) no person may beneficially or
constructively own shares of the REIT’s common stock in excess of 9.9% (in value
or number of shares) of the outstanding shares of common stock of the REIT
unless such person is an excepted holder (in which case the excepted holder
limit shall be applicable); (ii) no person may beneficially or constructively
own shares of capital stock of the REIT in excess of 9.9% of the value of the
total outstanding shares of capital stock of the REIT, unless such person is an
excepted holder (in which case the excepted holder limit shall be applicable);
(iii) no person may beneficially or constructively own capital stock that would
result in the REIT being "closely held" under section 856(h) of the Code or
otherwise cause the REIT to fail to qualify as a real estate investment



--------------------------------------------------------------------------------



trust; and (iv) no person may transfer shares of capital stock if such transfer
would result in the capital stock of the REIT being owned by fewer than 100
persons.


8.    Survival and Indemnification. All representations, warranties and
covenants contained in this Subscription Agreement and the indemnification
contained in this Paragraph shall survive (i) the acceptance of the Subscription
Agreement by the Company, (ii) changes in any transactions, documents and
instruments, including the Partnership Agreement, which are not material or
which are to the benefit of the Subscriber, and (iii) the death, incapacity or
disability of the Subscriber. The Subscriber acknowledges that it understands
the meaning and legal consequences of the representations, warranties and
covenants contained in this Subscription Agreement, including this Paragraph
hereof, and that the Company has relied upon such representations, warranties
and covenants in determining the Subscriber’s qualification and suitability to
purchase the Units. The Subscriber hereby agrees to indemnify, defend and hold
harmless the Company, and the directors, officers, employees, agents and
controlling persons of the Company, from and against any and all losses, claims,
damages, liabilities, expenses (including attorneys’ fees and costs), judgments
or amounts paid in settlement of actions arising out of or resulting from the
untruth of any representation in this Subscription Agreement or the breach of
any warranty or covenant contained in this Subscription Agreement.


9.    Cautionary Statements Regarding Forward Looking Statements.


Subscriber is aware that any informational materials reviewed by Subscriber in
connection with the Company may contain forward looking statements. Any
forward‑looking statements contained in any such informational materials were
based on current expectations involving many risks and uncertainties, especially
in light of the nature of the Company and its business. The Company’s actual
financial results may differ materially from any results which might be
projected, forecast, estimated or budgeted by the Company in forward‑looking
statements. Among the many factors that could cause actual results to differ
materially are general economic conditions, changes in the capital markets,
including changes in interest rates and availability of capital, and competition
from businesses engaged in similar enterprises, both those currently in
existence as well as those that may arise in the future.


10.    Consents Regarding Organizational Documents. The undersigned acknowledges
that the agreements contained herein and the transactions contemplated hereby
and any actions taken in contemplation of the transactions contemplated hereby
may conflict with, and may not have been contemplated by, the organizational
documents of the Property Owner or the Manager, or other agreements among one or
more holders of ownership interests therein, and hereby expressly gives all
consents (and any consents necessary to authorize the proper parties in interest
to give all consents) and waivers it is entitled to give that are necessary or
desirable to facilitate the contribution or sale contemplated hereby.


11.    Conditions to Obligations of the Company. The obligations of the Company
to issue and sell the Units are subject to the following conditions:


(a)    The representations and warranties of the Subscriber contained in this
Subscription Agreement shall be true and correct in all respects, with the same
effect as though such representations and warranties had been made on and as of
the date of the Closing.


(b)    Subscriber shall have duly performed and complied with all agreements and
conditions contained in this Subscription Agreement required to be performed or
complied with by the Subscriber prior to or at the time of the Closing,
including transfer of the Membership Interests to the Company.


12.    Notices. All notices and other communications provided for herein shall
be in writing and shall be deemed to have been duly given if delivered
personally, sent postage prepaid by registered or certified air mail or
overnight air courier with guaranteed delivery, as follows:





--------------------------------------------------------------------------------



(a)    if to the Company, at the following address:


Wheeler REIT, L.P.
Riversedge North
2529 Virginia Beach Blvd., Suite 200
Virginia Beach, VA 23452


(b)    if to the Subscriber, at the address set forth on Appendix A, or


(c)    at such other address as the Company or the Subscriber shall have
specified by notice in writing to the other parties.


All notices and communications under this Subscription Agreement shall be deemed
to have been duly given: (a) at the time delivered by hand, if personally
delivered; (b) ten (10) days during which federal banks are open for business in
the United States (“Banking Days”) after being sent postage prepaid by
registered or certified air mail; and (c) two (2) Banking Days after delivery to
the courier, freight prepaid, if sent by overnight air courier guaranteeing
delivery. If a notice or communication is sent in the manner provided above
within the time prescribed, it shall be deemed duly given, whether or not the
addressee receives it.


13.    Modification or Changes. The undersigned agrees and covenants to notify
the Company immediately upon the occurrence of any event prior to the Closing
which would cause any representation, warranty, covenant or other statement
contained in this Subscription Agreement to be false or incorrect or of any
change in any statement made herein occurring prior to the Closing.


14.    Assignability. This Subscription Agreement is not assignable by the
Subscriber, and may not be modified, waived or terminated except by an
instrument in writing signed by the party against whom enforcement of such
modification, waiver or termination is sought.


15.    Binding Effect. Except as otherwise provided herein, this Subscription
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
permitted assigns, and the agreements, representations, warranties and
acknowledgments contained herein shall be deemed to be made by and be binding
upon such heirs, executors, administrators, successors, legal representatives
and permitted assigns. If more than one person or entity subscribes for the
Units purchased hereunder, the Subscriber and all other subscribers for the
Units purchased hereunder shall be jointly and severally liable with respect to
all the agreements, representations, warranties and acknowledgments governed
herein, all of which shall be deemed to be made by and be binding upon each such
person and their respective heirs, executors, administrators and successors.


16.    Obligations Irrevocable. The obligations of the Subscriber hereunder
shall be irrevocable, except with the consent of the Company or termination of
the Offering.


17.    Expenses. Each of the Company and Subscriber shall bear its own expenses
incurred in connection with this Subscription Agreement and Subscriber’s
investment in the Company.


18.    Integration. This Subscription Agreement, together with the Partnership
Agreement, constitute the entire agreement of the Subscriber and the Company
relating to the matters contained herein, superseding all prior contracts or
agreements, whether oral or written. Subscriber agrees to comply fully with the
terms and conditions of the Partnership Agreement which shall govern the Company
and Subscriber’s investment therein.


19.    Governing Law. This Subscription Agreement shall be governed and
controlled as to the validity, enforcement, interpretations, construction and
effect and in all other aspects by the substantive laws of the Commonwealth of
Virginia, without regard to the conflicts of law provisions hereof. The sole
venue for any dispute under this Subscription Agreement shall be courts of
competent jurisdiction sitting in Norfolk, Virginia. The Subscriber hereby
irrevocably and unconditionally submits to the jurisdiction of such courts and
waives any objection to inconvenient forum or venue with respect to any dispute
arising hereunder.



--------------------------------------------------------------------------------





20.    Severability. If any provision of this Subscription Agreement or the
application thereof to the Subscriber shall be held invalid or unenforceable to
any extent, the remainder of this Subscription Agreement shall be enforced to
the greatest extent permitted by law.


21.    Headings. The headings in this Subscription Agreement are inserted for
convenience and identification only and are not intended to describe, interpret,
define, or limit the scope, extent or intent of this Subscription Agreement or
any provision hereof.


22.    Counterparts. This Subscription Agreement may be executed in any number
of counterparts, whether by original signature or electronic transmission, each
of which when so executed and delivered shall be deemed to be an original and
all of which together shall be deemed to be one and the same original agreement.





--------------------------------------------------------------------------------





APPENDIX A


CONSENT AND ELECTION


[attached]







--------------------------------------------------------------------------------



APPENDIX B


SUBSCRIPTION FOR UNITS IN
WHEELER REIT, L.P.




TYPE OF OWNERSHIP (Check One):


( )    INDIVIDUAL OWNERSHIP (one signature required)


( )    JOINT TENANTS WITH RIGHT OF SURVIVORSHIP (both parties must sign)


( )    TENANTS IN COMMON (all parties must sign)


( )    CORPORATION (include copies of the documents described in 2 below)


( )
PARTNERSHIP OR LIMITED LIABILITY COMPANY (include copies of the documents
described in 3 below)



( )    TRUST (include copies of the documents described in 4 below)




******************


PLEASE EXECUTE THE FOLLOWING PAGES









--------------------------------------------------------------------------------



WHEELER REIT, L.P.






Please execute this Subscription Agreement by completing the appropriate section
below.


1.    INDIVIDUAL:


If the subscriber is an INDIVIDUAL, complete the following:
 
 
 
 
/s/ Kelly Law
 
 
(if applicable)
Signature of Investor
 
Signature of Joint Owner
 
 
 
or Co-Owner
 
 
 
 
 
Kelly Law
 
 
(if applicable)
Name (Please type or print)
 
Name of Joint Owner
 
 
 
or Co-Owner
 
 
 
 
 






--------------------------------------------------------------------------------





INDIVIDUAL:
If the subscriber is an INDIVIDUAL, complete the following:
 
 
 
 
/s/ Jack H. Ragland
 
 
(if applicable)
Signature of Investor
 
Signature of Joint Owner
 
 
 
or Co-Owner
 
 
 
 
 
Jack H. Ragland
 
 
(if applicable)
Name (Please type or print)
 
Name of Joint Owner
 
 
 
or Co-Owner
 
 
 
 
 








--------------------------------------------------------------------------------



INDIVIDUAL:
If the subscriber is an INDIVIDUAL, complete the following:
 
 
 
 
/s/ Roger L. Frost
 
 
(if applicable)
Signature of Investor
 
Signature of Joint Owner
 
 
 
or Co-Owner
 
 
 
 
 
Roger L. Frost
 
 
(if applicable)
Name (Please type or print)
 
Name of Joint Owner
 
 
 
or Co-Owner
 
 
 
 
 






--------------------------------------------------------------------------------



INDIVIDUAL:


If the subscriber is an INDIVIDUAL, complete the following:
 
 
 
 
/s/ Jon S. Wheeler
 
 
(if applicable)
Signature of Investor
 
Signature of Joint Owner
 
 
 
or Co-Owner
 
 
 
 
 
Jon S. Wheeler
 
 
(if applicable)
Name (Please type or print)
 
Name of Joint Owner
 
 
 
or Co-Owner
 
 
 
 
 






--------------------------------------------------------------------------------



INDIVIDUAL:


If the subscriber is an INDIVIDUAL, complete the following:
 
 
 
 
/s/ Ann L. McKinney
 
 
(if applicable)
Signature of Investor
 
Signature of Joint Owner
 
 
 
or Co-Owner
 
 
 
 
 
Ann L. McKinney
 
 
(if applicable)
Name (Please type or print)
 
Name of Joint Owner
 
 
 
or Co-Owner
 
 
 
 
 








--------------------------------------------------------------------------------



INDIVIDUAL:


If the subscriber is an INDIVIDUAL, complete the following:
 
 
 
 
/s/ Sander Genser
 
/s/ Lyne Taylor Genser
(if applicable)
Signature of Investor
 
Signature of Joint Owner
 
 
 
or Co-Owner
 
 
 
 
 
Sander Genser
 
Lyne Taylor Genser
(if applicable)
Name (Please type or print)
 
Name of Joint Owner
 
 
 
or Co-Owner
 
 
 
 
 












--------------------------------------------------------------------------------



PARTNERSHIP OR LIMITED LIABILITY COMPANY:


If the subscriber is a PARTNERSHIP OR LIMITED LIABILITY COMPANY, complete the
following:


The undersigned hereby represents, warrants and agrees that (i) the undersigned
is a general partner of the partnership named below (the “Partnership”) or a
manager or authorized member of the limited liability company named below
(“LLC”), (ii) the undersigned general partner, manager, or member has been duly
authorized by the Partnership, or LLC, to acquire the Units and the general
partner, manager, or member has all requisite power and authority to acquire the
Units, and (iii) the undersigned general partner, manager, or member is
authorized by the Partnership, or LLC, to execute this Subscription Agreement.
The undersigned general partner, manager, or member encloses a true copy of the
Partnership Agreement of the Partnership, or Operating Agreement of the LLC,
each as amended to date, together with a current and complete list of all
partners, managers or members and, as necessary, the resolutions of the
Partnership, or LLC, authorizing the purchase of the Units.
Club Forest Brook Run, LLC
Name of Partnership or Limited Liability Company
(Please type or print)

By:
/s/ Lawrence L. Steingold
Name:
Lawrence L. Steingold
Title:
Manager








--------------------------------------------------------------------------------



PARTNERSHIP OR LIMITED LIABILITY COMPANY:


If the subscriber is a PARTNERSHIP OR LIMITED LIABILITY COMPANY, complete the
following:


The undersigned hereby represents, warrants and agrees that (i) the undersigned
is a general partner of the partnership named below (the “Partnership”) or a
manager or authorized member of the limited liability company named below
(“LLC”), (ii) the undersigned general partner, manager, or member has been duly
authorized by the Partnership, or LLC, to acquire the Units and the general
partner, manager, or member has all requisite power and authority to acquire the
Units, and (iii) the undersigned general partner, manager, or member is
authorized by the Partnership, or LLC, to execute this Subscription Agreement.
The undersigned general partner, manager, or member encloses a true copy of the
Partnership Agreement of the Partnership, or Operating Agreement of the LLC,
each as amended to date, together with a current and complete list of all
partners, managers or members and, as necessary, the resolutions of the
Partnership, or LLC, authorizing the purchase of the Units.
Fidelity Group, LLC
Name of Partnership or Limited Liability Company
(Please type or print)

By:
/s/ Barry D. Crawford
Name:
Barry D. Crawford
Title:
Manager










--------------------------------------------------------------------------------



PARTNERSHIP OR LIMITED LIABILITY COMPANY:


If the subscriber is a PARTNERSHIP OR LIMITED LIABILITY COMPANY, complete the
following:


The undersigned hereby represents, warrants and agrees that (i) the undersigned
is a general partner of the partnership named below (the “Partnership”) or a
manager or authorized member of the limited liability company named below
(“LLC”), (ii) the undersigned general partner, manager, or member has been duly
authorized by the Partnership, or LLC, to acquire the Units and the general
partner, manager, or member has all requisite power and authority to acquire the
Units, and (iii) the undersigned general partner, manager, or member is
authorized by the Partnership, or LLC, to execute this Subscription Agreement.
The undersigned general partner, manager, or member encloses a true copy of the
Partnership Agreement of the Partnership, or Operating Agreement of the LLC,
each as amended to date, together with a current and complete list of all
partners, managers or members and, as necessary, the resolutions of the
Partnership, or LLC, authorizing the purchase of the Units.
BRA Management, LLC
Name of Partnership or Limited Liability Company
(Please type or print)

By:
/s/ Jon S. Wheeler
Name:
Jon S. Wheeler
Title:
Manager






--------------------------------------------------------------------------------





4.    TRUST:


If the subscriber is a TRUST, complete the following:


The undersigned hereby represents, warrants and agrees that (i) the undersigned
trustee is duly authorized by the terms of the trust instrument (“Trust
Instrument”) for the trust (“Trust”) set forth below to acquire the Units, (ii)
the undersigned, as trustee, has all requisite power and authority to acquire
such Units for the Trust, and (iii) the undersigned trustee is authorized by
such Trust to execute this Subscription Agreement. The undersigned trustee
encloses a true copy of the Trust Instrument of said Trust, as amended to date,
and, as necessary, the resolutions of the Trustees authorizing the purchase of
the Units.
Thomas Rich Revocable Trust
Name of Trust
(Please type or print)

By:
/s/ Thomas Rich
Name:
Thomas Rich
Title:
Trustee






--------------------------------------------------------------------------------



TRUST:


If the subscriber is a TRUST, complete the following:


The undersigned hereby represents, warrants and agrees that (i) the undersigned
trustee is duly authorized by the terms of the trust instrument (“Trust
Instrument”) for the trust (“Trust”) set forth below to acquire the Units, (ii)
the undersigned, as trustee, has all requisite power and authority to acquire
such Units for the Trust, and (iii) the undersigned trustee is authorized by
such Trust to execute this Subscription Agreement. The undersigned trustee
encloses a true copy of the Trust Instrument of said Trust, as amended to date,
and, as necessary, the resolutions of the Trustees authorizing the purchase of
the Units.
Ronald L. Cooper Revocable Trust
Name of Trust
(Please type or print)

By:
/s/ Ronald L. Cooper
Name:
Ronald L. Cooper
Title:
Trustee






--------------------------------------------------------------------------------



TRUST:


If the subscriber is a TRUST, complete the following:


The undersigned hereby represents, warrants and agrees that (i) the undersigned
trustee is duly authorized by the terms of the trust instrument (“Trust
Instrument”) for the trust (“Trust”) set forth below to acquire the Units, (ii)
the undersigned, as trustee, has all requisite power and authority to acquire
such Units for the Trust, and (iii) the undersigned trustee is authorized by
such Trust to execute this Subscription Agreement. The undersigned trustee
encloses a true copy of the Trust Instrument of said Trust, as amended to date,
and, as necessary, the resolutions of the Trustees authorizing the purchase of
the Units.
Dudley Cooper Trust FBO Charles N. Cooper
Name of Trust
(Please type or print)

By:
/s/ Charles N. Cooper
Name:
Charles N. Cooper
Title:
Trustee






--------------------------------------------------------------------------------



TRUST:


If the subscriber is a TRUST, complete the following:


The undersigned hereby represents, warrants and agrees that (i) the undersigned
trustee is duly authorized by the terms of the trust instrument (“Trust
Instrument”) for the trust (“Trust”) set forth below to acquire the Units, (ii)
the undersigned, as trustee, has all requisite power and authority to acquire
such Units for the Trust, and (iii) the undersigned trustee is authorized by
such Trust to execute this Subscription Agreement. The undersigned trustee
encloses a true copy of the Trust Instrument of said Trust, as amended to date,
and, as necessary, the resolutions of the Trustees authorizing the purchase of
the Units.
Dudley Cooper Trust FBO Joel Cooper
Name of Trust
(Please type or print)

By:
/s/ Joel Cooper
Name:
Joel Cooper
Title:
Trustee




--------------------------------------------------------------------------------



TRUST:


If the subscriber is a TRUST, complete the following:


The undersigned hereby represents, warrants and agrees that (i) the undersigned
trustee is duly authorized by the terms of the trust instrument (“Trust
Instrument”) for the trust (“Trust”) set forth below to acquire the Units, (ii)
the undersigned, as trustee, has all requisite power and authority to acquire
such Units for the Trust, and (iii) the undersigned trustee is authorized by
such Trust to execute this Subscription Agreement. The undersigned trustee
encloses a true copy of the Trust Instrument of said Trust, as amended to date,
and, as necessary, the resolutions of the Trustees authorizing the purchase of
the Units.
Mary Cooper Trust FBO Charles N. Cooper
Name of Trust
(Please type or print)

By:
/s/ Charles N. Cooper
Name:
Charles N. Cooper
Title:
Trustee






--------------------------------------------------------------------------------



TRUST:


If the subscriber is a TRUST, complete the following:


The undersigned hereby represents, warrants and agrees that (i) the undersigned
trustee is duly authorized by the terms of the trust instrument (“Trust
Instrument”) for the trust (“Trust”) set forth below to acquire the Units, (ii)
the undersigned, as trustee, has all requisite power and authority to acquire
such Units for the Trust, and (iii) the undersigned trustee is authorized by
such Trust to execute this Subscription Agreement. The undersigned trustee
encloses a true copy of the Trust Instrument of said Trust, as amended to date,
and, as necessary, the resolutions of the Trustees authorizing the purchase of
the Units.
Mary Cooper Trust FBO Joel Cooper
Name of Trust
(Please type or print)

By:
/s/ Joel Cooper
Name:
Joel Cooper
Title:
Trustee






--------------------------------------------------------------------------------



TRUST:


If the subscriber is a TRUST, complete the following:


The undersigned hereby represents, warrants and agrees that (i) the undersigned
trustee is duly authorized by the terms of the trust instrument (“Trust
Instrument”) for the trust (“Trust”) set forth below to acquire the Units, (ii)
the undersigned, as trustee, has all requisite power and authority to acquire
such Units for the Trust, and (iii) the undersigned trustee is authorized by
such Trust to execute this Subscription Agreement. The undersigned trustee
encloses a true copy of the Trust Instrument of said Trust, as amended to date,
and, as necessary, the resolutions of the Trustees authorizing the purchase of
the Units.
Barry D. Crawford Living Trust
Name of Trust
(Please type or print)

By:
/s/ Barry D. Crawford
Name:
Barry D. Crawford
Title:
Trustee






--------------------------------------------------------------------------------



TRUST:


If the subscriber is a TRUST, complete the following:


The undersigned hereby represents, warrants and agrees that (i) the undersigned
trustee is duly authorized by the terms of the trust instrument (“Trust
Instrument”) for the trust (“Trust”) set forth below to acquire the Units, (ii)
the undersigned, as trustee, has all requisite power and authority to acquire
such Units for the Trust, and (iii) the undersigned trustee is authorized by
such Trust to execute this Subscription Agreement. The undersigned trustee
encloses a true copy of the Trust Instrument of said Trust, as amended to date,
and, as necessary, the resolutions of the Trustees authorizing the purchase of
the Units.
Brenda W. Tongel Living Trust
Name of Trust
(Please type or print)

By:
/s/ Brenda W. Tongel
Name:
Brenda W. Tongel
Title:
Trustee






--------------------------------------------------------------------------------



TRUST:


If the subscriber is a TRUST, complete the following:


The undersigned hereby represents, warrants and agrees that (i) the undersigned
trustee is duly authorized by the terms of the trust instrument (“Trust
Instrument”) for the trust (“Trust”) set forth below to acquire the Units, (ii)
the undersigned, as trustee, has all requisite power and authority to acquire
such Units for the Trust, and (iii) the undersigned trustee is authorized by
such Trust to execute this Subscription Agreement. The undersigned trustee
encloses a true copy of the Trust Instrument of said Trust, as amended to date,
and, as necessary, the resolutions of the Trustees authorizing the purchase of
the Units.
Robert M. Wenger Revocable Trust
Name of Trust
(Please type or print)

By:
/s/ Robert M Wenger
Name:
Robert M. Wenger
Title:
Trustee




--------------------------------------------------------------------------------



TRUST:


If the subscriber is a TRUST, complete the following:


The undersigned hereby represents, warrants and agrees that (i) the undersigned
trustee is duly authorized by the terms of the trust instrument (“Trust
Instrument”) for the trust (“Trust”) set forth below to acquire the Units, (ii)
the undersigned, as trustee, has all requisite power and authority to acquire
such Units for the Trust, and (iii) the undersigned trustee is authorized by
such Trust to execute this Subscription Agreement. The undersigned trustee
encloses a true copy of the Trust Instrument of said Trust, as amended to date,
and, as necessary, the resolutions of the Trustees authorizing the purchase of
the Units.
Janet S. Keene Living Trust dtd 8/11/2011
Name of Trust
(Please type or print)

By:
/s/ Janet S. Keene
Name:
Janet S. Keene
Title:
Trustee






--------------------------------------------------------------------------------





[THIS PAGE FOR INDIVIDUAL INVESTORS ONLY]


INITIAL EACH BOX TRUE OR FALSE OR COMPLETE, AS APPROPRIATE


Verification of Status as “Accredited Investor” under Regulation D.


1.
True False    You are a natural person (individual) acting for your own personal
account and not as an agent or representative of any person or entity (domestic
or foreign).



2.
True False    You are a natural person (individual) whose own net worth, taken
together with the net worth of your spouse, exceeds $1,000,000. Net worth for
this purpose is defined in Section 6(a)(v) above.



3.
True False    You are a natural person (individual) who had an individual income
in excess of $200,000 in each of the two previous years, or joint income with
your spouse in excess of $300,000 in each of those years, and who reasonably
expects to reach the same income level in the current year.



4.
True False    You are a director or executive officer of the Company or the
REIT.



5.
True False    You have such knowledge and experience in financial and business
matters that you are capable of evaluating the merits and risks of investing in
the Units.



Disclosure of Foreign Citizenship.


1.
True False    You are a citizen of a country other than the United States.






--------------------------------------------------------------------------------



[FOR INVESTORS OTHER THAN INDIVIDUALS]


INITIAL EACH BOX TRUE OR FALSE


1.
True False    You are either (i) a bank, or any savings and loan association or
other institution acting in its individual or fiduciary capacity; (ii) a broker
dealer; (iii) an insurance company; (iv) an investment company or a business
development company under the Investment Company Act of 1940; (v) a Small
Business Investment Company licensed by the U.S. Small Business Administration;
(vi) an employee benefit plan whose investment decision is being made by a plan
fiduciary, which is either a bank, savings and loan association, insurance
company or registered investment adviser, or an employee benefit plan whose
total assets are in excess of $5,000,000 or a self-directed employee benefit
plan whose investment decisions are made solely by persons that are accredited
investors; or (vii) a plan established and maintained by a state of the United
States, its political subdivisions, or any agency or instrumentality of a state
of the United States or its political subdivisions, for the benefit of its
employees that has total assets in excess of $5,000,000.



2.
True False    You are a private business development company.



3.
True False    You are either (i) an organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, (ii) a corporation, (iii) a
Massachusetts or similar business trust, or (iv) a partnership, in each case not
formed for the specific purpose of acquiring the securities offered and in each
case with total assets in excess of $5,000,000.



4.
True False    You are an entity as to which all the equity owners are accredited
investors.

 
5.
True False    You are a trust, not formed for the specific purpose of acquiring
the securities offered, with total assets in excess of $5,000,000 and whose
purchase is directed by a sophisticated person.



6.
True False    You (i) were not formed, and (ii) are not being utilized,
primarily for the purpose of making an investment in the Company.




--------------------------------------------------------------------------------



7.
True False    You are, or are acting on behalf of, (i) an employee benefit plan
within the meaning of Section 3(3) of ERISA, whether or not such plan is subject
to ERISA, (ii) a plan described in Section 4975(e)(1) of the Internal Revenue
Code of 1986, as amended, or (iii) an entity which is deemed to hold the assets
of any such employee benefit plan pursuant to 29 C.F.R. § 2510.3-101. For
example, a plan which is maintained by a foreign corporation, governmental
entity or church, a plan covering no common-law employees and an individual
retirement account are employee benefit plans within the meaning of Section 3(3)
of ERISA but generally are not subject to ERISA (collectively, “Non-ERISA
Plans”). In general, a foreign or U.S. entity which is not an operating company
and which is not publicly traded or registered as an investment company under
the Investment Company Act and in which 25% or more of the value of any class of
equity interests is held by employee pension or welfare plans (including an
entity which is deemed to hold the assets of any such plan), would be deemed to
hold the assets of one or more employee benefit plans pursuant to 29 C.F.R.
§ 2510.3‑101. However, if only Non-ERISA Plans were invested in such an entity,
the entity generally would not be subject to ERISA. For purposes of determining
whether this 25% threshold has been met or exceeded, the value of any equity
interests held by a person (other than such a plan or entity) who has
discretionary authority or control with respect to the assets of the entity, or
any person who provides investment advice for a fee (direct or indirect) with
respect to such assets, or any affiliates of such person, is disregarded.



8.
True False    You are, or are acting on behalf of, such an employee benefit
plan, that is subject to ERISA or a plan described in Section 4975(e)(1) of the
Internal Revenue Code of 1986, as amended, or are an entity deemed to hold the
assets of any such plan or plans (i.e., you are subject to ERISA).



9.
True False    You are a U.S. pension trust or governmental plan qualified under
Section 401(a) of the Internal Revenue Code of 1986, as amended or a U.S.
tax-exempt organization qualified under Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended.



10.
True False    You are acting on behalf of an insurance company general account
and any part of the general account represents interests that may be deemed to
be assets of benefit plan investors under applicable law.





11.
True False    Except as described in a letter to the Company dated at least five
days prior to the date hereof, no part of the funds used by the Subscriber to
acquire Units constitutes assets of any “employee benefit plan” within the
meaning of Section 3(3) of ERISA, either directly or indirectly through one or
more entities whose underlying assets include plan assets by reason of a plan’s
investment in such entities (including insurance company separate accounts,
insurance company general accounts or bank collective investment funds, in which
any such employee benefit plan (or its related trust) has any interest).



12.
True False    If Units are being acquired by or on behalf of any employee
benefit

plan, (A) such acquisition has been duly authorized in accordance
Not Applicable    with the governing documents of such plan and (B) such
acquisition and the subsequent holding of the Units do not and will not
constitute a “non-exempt prohibited transaction” within the meaning of Section
406 of ERISA or Section 4975 of the Internal Revenue Code of 1986, as amended
(i.e., a transaction that is not subject to an exemption contained in ERISA or
in the rules and regulations adopted by the U.S. Department of Labor
thereunder).



--------------------------------------------------------------------------------





ACCEPTANCE BY WHEELER REIT, L.P.






ACCEPTED by the Company effective this 1st day of June, 2015.




The Company:                     WHEELER REIT, L.P.


By:    Wheeler Real Estate Investment Trust, Inc., its general partner


By:    /s/ Jon S. Wheeler                    
Jon S. Wheeler
Chairman and Chief Executive Officer

